UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4614

PETER OMNI BIL SCOTT,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Margaret B. Seymour, District Judge.
(CR-99-258-6)

Submitted: March 14, 2000

Decided: May 15, 2000

Before NIEMEYER, LUTTIG, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Peter Omni Bil Scott appeals his conviction and sentence after a
bench trial for two counts of possession of forged securities in viola-
tion of 18 U.S.C. § 513 (1994). Scott's attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
four issues but stating that, in his view, there are no meritorious
grounds for appeal. Scott filed a pro se supplemental brief raising one
additional issue. Finding no reversible error, we affirm.

Scott's counsel first raises the issue of whether the district court
erred in denying Scott's motion to dismiss the indictment due to
alleged prosecutorial misconduct. Because we find that the grand jury
was not substantially influenced in its decision to indict by any
alleged prosecutorial violations, we conclude that the district court did
not err in denying Scott's motion. See United States v. McDonald, 61
F.3d 248, 253 (4th Cir. 1995).

Next, Scott's counsel questions whether the district court erred in
denying Scott's motion to suppress evidence seized as a result of a
search of Scott's automobile. We find that the search of Scott's vehi-
cle and the garment bag found therein properly fell with the inventory
exception to the Fourth Amendment. Scott's vehicle was in the lawful
custody of the police after his arrest and the inventory search was
conducted pursuant to standard local police procedures. See United
States v. Brown, 787 F.2d 929, 931-32 (4th Cir. 1986); see also Colo-
rado v. Bertine, 479 U.S. 367, 371-76 (1987). Accordingly, the dis-
trict court did not err in denying Scott's motion to suppress.

Scott's counsel also raises two sentencing issues. To give due def-
erence to a district court's application of the Sentencing Guidelines,
this court reviews factual determinations for clear error and legal
questions de novo. See United States v. Blake , 81 F.3d 498, 503 (4th
Cir. 1996).

At sentencing, Scott objected to a two point enhancement for
obstruction of justice pursuant to U.S. Sentencing Guidelines Manual

                    2
§ 3C1.1 (1998). Because Scott provided materially false information
to the district court that could potentially have affected the court's
decisions as to Scott's term of imprisonment or conditions of release,
we find that the district court properly enhanced Scott's sentence for
obstruction of justice. See USSG § 3C1.1, comment. (n.4(f)).

Scott also objected to a two point enhancement for reckless endan-
germent during flight pursuant to USSG § 3C1.2. A two level
increase in the offense level is warranted when a defendant "reck-
lessly created a substantial risk of death or serious bodily injury to
another person in the course of fleeing from a law enforcement offi-
cer." USSG § 3C1.2. The record indicates that Scott failed to comply
when signaled by the police officer to pull over. The officer testified
that Scott was speeding on a rainy night in an area that was partly res-
idential, and even drove on the wrong side of the road at one point.
We find that Scott's willful, reckless conduct during flight clearly had
the potential to cause injury to others. Accordingly, we find that the
district court properly enhanced Scott's sentence for reckless endan-
germent during flight.

In his supplemental brief, Scott claims that the district court errone-
ously considered certain counterfeit checks at trial and sentencing.
Scott's claim is based on two conflicting inventory sheets prepared by
the Sheriff's Department and the Secret Service. The Secret Service's
inventory lists numerous checks not contained on the Sheriff's
Department's original inventory. Our review of the record reveals that
these additional checks were only introduced at sentencing as relevant
conduct. Because we find that the Government established the exis-
tence of these other incidents of relevant conduct by a preponderance
of the evidence, we find that the district court properly considered
these additional checks at sentencing. See USSG § 1B1.3; United
States v. Jones, 31 F.3d 1304, 1316 (4th Cir. 1994).

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Scott's conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw

                     3
from representation. Counsel's motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4